DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s response to amendment filed on 01/08/22 has been acknowledged. It is noted that claims 1-20 are pending in the application.

Response to Arguments
Applicant's arguments, filed 01/08/22, with respect to the rejection(s) of claim(s) under 35 USC 103 as being over Suzuki et al (US 2011/0221885) in view of Cochran et al (US 2005/0174571) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Varhaniovszki (US 2010/0116026) in view of Cochran et al (US 2005/0174571).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4-7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Varhaniovszki (US 2010/0116026) in view of Cochran et al (US 2005/0174571).
Regarding claims 1 and 11; Varhaniovszki discloses an inspection system and method for a drug container (2 @ figures 1 and 7 and paragraph [0035]: e.g., sodium carbonate (or drug) may be introduced into the container or bottle 2, and may mix with any substances or contaminants in the bottle 2) for the identification of foreign matter (paragraph [0035]: e.g., The measuring head 10 permits the flow of the sodium carbonate and any additional substances or contaminants in the bottle 2), the system comprising:
a camera device (measuring head 10, 10a, 10b @ figures 1 and 7);
a robot (driving arrangement 14 @ figures 1 and 7) having a portion movable along a linear path (figures 1 and 7 and paragraph [0037]: e.g.,  drive arrangement 14 effectuates a lifting movement for the measuring head 10, which movement comprises a vertical component, namely, for the lowering of the measuring head 10, for the purpose of positioning of the measuring head 10 onto a bottle 2) and portions moveable relative to one another (figures 1, 7 and paragraph [0037]: e.g., as well as a horizontal movement-component, namely, for the carrying of the measuring head 10 along with the respective bottle 2, during the measuring phase, and for the return of the measuring head 10 into its commencement position upon completion of the respective measuring phase), the camera device (10 @figures 1 and 7) aligned with a longitudinal axis of the drug container (2 @ figures 1 and 7 and paragraph [0037: e.g., the lowering of the measuring head 10, for the purpose of positioning of the measuring head 10 onto a bottle 2 ), such that the camera device (10 @ figures 1 and 7) is configured to capture a series of images (paragraph [0036]: e.g.,  control device is provided, which stores the acceptable level. When the sensor determines the level of at least one contaminant present in the container 2 to be filled, the sensor may send a signal to the control device. The control device may then compare the determined level in the container 2 with the stored level in the control device. If the level of contamination in the container 2 is over the stored level in the control device, the container 2 may then be removed from the conveyor 3. If the level of contamination in the container 2 is below the stored level in the control device, the container 2 may then continue on the conveyor 3 to the next station in the production line. The level stored on the control device may be changed, depending on the liquid to be filled in the containers 2) of an interior surface of a sidewall (paragraph [0032]: e.g., the bottle interior of the ) and/or a bottom wall of the drug container (2 @ figures 1 and 7) while the robot (14 @ figures 1 and 7) causes relative movement (figures 1 and 7, and paragraph [0037]: e.g., movement vertical and horizontal direction) between the camera device (10 @ figures 1 and 7) and the drug container (2 @ figures 1 and 7) along the linear path (paragraph [0037]: e.g., movement vertical and horizontal direction); and
a control circuit (control device 50 coupled to analysis unit 13 @ figures 1 and 10) in communication with the camera device (10 @ figures 1 and 10), the control circuit including a processor (control device 50 @ figure 10), a memory (51 @ figure 10), and logic (analysis unit 13 @ figures 1 and 10) stored on the memory and executable by the processor to receive the series of images from the camera device (10 @ figures 1 and 10) and process the series of images to identify foreign matter shown in the images (and paragraph [0060]: e.g., The control device 50 comprises a memory 51. The memory 51 stores information relating to an acceptable level of contamination which may be present in the containers 2. The analysis unit 13 analyzes the test sample for the level of contamination, if any, in a container 2. This information is sent to the control device 50. The control device compares this determined level with the stored, acceptable level of contamination in the memory 51. If the control device 50 determines that the level of contamination in the container 2 is equal to and/or less than the predetermined, acceptable level, the container 2 may then continue on the conveyor 3 and then be moved to the next station in the production line. However, if the control device 50 determines that the level of contamination in the container 2 is greater than the predetermined, acceptable level, the container may then be taken out of or removed from the production line or stream of containers 2). See figures 1-10
	Varhaniovszki discloses all of feature of claimed invention except for the camera device including a lens. However, Cochran et al teaches that it is known in the art to provide the camera device (180 @ figure 5) including a lens (70 @ figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with the camera device including a lens as taught by Cochran et al for the purpose of improving processing correction container defect information.
Regarding claims 4 and 13; Varhaniovszki discloses the portion of the robot (14 @ figure 1 and paragraph [0081]: e.g., a drive arrangement 10, 14a, so as to perform a lifting movement that comprises a vertical component, as well a horizontal component) comprises a vertical portion (paragraphs [0037] and [0081]), and portions of the robot (14 @ figure 1 and paragraph [0081]) include the vertical portion (vertical component), a depth portion (measuring head carrier 20 @ figures 1, 7, 10) configured to move the camera device (2 @ figures 1 and 7) along a row of drug containers (2 @ figure 9) and a width portion (e.g., horizontal component) configured to move the camera device (10 @ figures, 7, 9, and 10) over to adjacent rows (figures 9-10) of drug containers (2 @ figures 9-10).
Regarding claim 5; Varhaniovszki discloses the logic (13 @ figure 10) is further executable by the processor to operate the robot (14 @ figure 10).
Regarding claims 6 and 15; Varhaniovszki discloses the logic (13 @ figure 10) executable by the processor (51 @ figure 10) to process the series of images to identify foreign matter shown in the images (paragraph [0060]) comprises the logic (13 @ figure 10) executable by the processor (50 @ figure 10) to compare a particular image of the series of images to at least one image taken immediately before or after the particular image to identify differences (paragraph [0060]: e.g., The control device 50 comprises a memory 51. The memory 51 stores information relating to an acceptable level of contamination which may be present in the containers 2. The analysis unit 13 analyzes the test sample for the level of contamination, if any, in a container 2. This information is sent to the control device 50. The control device compares this determined level with the stored, acceptable level of contamination in the memory 51. If the control device 50 determines that the level of contamination in the container 2 is equal to and/or less than the predetermined, acceptable level, the container 2 may then continue on the conveyor 3 and then be moved to the next station in the production line. However, if the control device 50 determines that the level of contamination in the container 2 is greater than the predetermined, acceptable level, the container may then be taken out of or removed from the production line or stream of containers 2).
Regarding claims 7 and 16; Varhaniovszki discloses the logic executable by the processor (13, 50, 51 @ figure 10) to process the series of images to identify foreign matter shown in the images (paragraph [0060]) comprises the logic executable by the process to combine the series of images into a combined image showing all of the interior surface of the sidewall of the drug container in focus to identify foreign matter (paragraph [0060]).
Regarding claim 12; Varhaniovszki discloses moving the camera device (10 @ figures 1 and 10) along the longitudinal axis (arrow @ figures 1 and 10) including operating a robot (14 @ figures 1 and 10) to move a portion thereof along a linear path (arrow in figures 1 and 10), the camera device (10 @ figures 1 and 10) coupled to the portion of the robot (14 @ figures 1 and 10).
Regarding claim 14; Varhaniovszki discloses operating the camera device (10 @ figures 1 and 10) and operating the robot (14 @ figures 1 and 10) comprises operating the camera device (10 @ figures 1-10) and robot (14 @ figures 1 and 10) simultaneously with the control circuit ( 13, 50 @ figures 1 and 10) to produce the series of images of the interior surface of the sidewall (paragraph [0060]) of the drug container (2 @ figures 1 and 10).
Regarding claim 17; Varhaniovszki discloses the camera device (10 @ figures 1 and 10) for sending a detection signal with the control circuit (13, 50 @ figures 1 and 10) in response to identifying foreign matter in the series of images (paragraph [0060]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Varhaniovszki in view of Cochran et al as applied to claim 1 above, and further in view of Kohler et al (US 2013/0107249).
Regarding claim 2; Varhaniovszki in view of Cochran et al combination discloses all of feature of claimed invention except for the lens comprises a telecentric lens or 360° optics. However, Kohler et al teaches that it is known in the art to provide the lens (18 @ figure 1) comprises a telecentric lens (paragraph [0027]: e.g., the lens system 18 may include a telecentric lens) or 360° optics. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with limitation above as taught by Kohler et al for the purpose of improving by determining a value other than the overall lowest minimum bore diameter to be an effective minimum bore diameter of the container mouth.
It is noted that term “or” is alternative.
Regarding claim 3; Varhaniovszki in view of Cochran et al combination discloses all of feature of claimed invention except for an aperture of the lens is opened to a maximum setting. However, Kohler et al teaches that it is known in the art to provide an aperture (paragraph [0027]: e.g., the lens system 18 may include a telecentric lens, an entrance pupil, and pupil lenses on either side of the pupil) of the lens (18 @ figure 1) is opened to a maximum setting. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with limitation above as taught by Kohler et al for the purpose of improving by determining a value other than the overall lowest minimum bore diameter to be an effective minimum bore diameter of the container mouth.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varhaniovszki in view of Cochran et al as applied to claim 1 and 11 above, and further in view of Watanabe (US Patent No. 6,275,287).
Regarding claims 8 and 18; Varhaniovszki in view of Cochran et al combination discloses all of feature of claimed invention except for a light source oriented to project light at the drug container and illuminate a portion of the drug container within a depth of field of the camera device. However, Watanabe teaches that it is known in the art to provide a light source (31 @ figure 5) oriented to project light at the drug container (1 @ figure 5) and illuminate a portion of the drug container (1 @ figure 1) within a depth of field of the camera device (51, 53 @ figure 5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with limitation above as taught by McMeekin et al for the purpose of improving the check detection accuracy by positively reducing rejection of non-defective glass bottles with noise region reduce.
Regarding claims 9 and 19; Varhaniovszki in view of Cochran et al combination discloses all of feature of claimed invention except for the light source is movable along the drug container to thereby illuminate a portion of the drug container within a depth/height of field of the camera device as the camera device is moved along the linear path. However, Watanabe teaches that it is known in the art to provide the light source (31  @figures 4-5) is movable along the drug container (1 @ figure 4) to thereby illuminate a portion of the drug container (1  @figure 4) within a depth/height (vertical 40/horizontal 41) of field of the camera device (38 @ figure 4) as the camera device (38 @ figure 4) is moved along the linear path (41 @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with limitation above as taught by Watanabe for the purpose of improving the check detection accuracy by positively reducing rejection of non-defective glass bottles with noise region reduce.
Regarding claims 10 and 20; Varhaniovszki in view of Cochran et al combination discloses all of feature of claimed invention except for the light source comprises a plurality of light sources, each of the plurality of light sources oriented to illuminate a portion of the drug container. However, Watanabe teaches that it is known in the art to provide the light source (31 @ figures 4-5) comprises a plurality of light sources (figure 3), each of the plurality of light sources (31 @ figures 4-5) oriented to illuminate a portion of the drug container (1 @ figures 4-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the inspection system and method of Varhaniovszki with limitation above as taught by Watanabe for the purpose of improving the check detection accuracy by positively reducing rejection of non-defective glass bottles with noise region reduce.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Weinstein et al (US 2016/0054245) discloses a method for detecting thermal sealing defects of a container during its transportation along a process line. The method is particularly suitable for containers caped with a cap liner and sealed with an inner seal.
2) Kohler et al (US Patent No. 5,466,927) discloses inspecting the bottom of a container that includes a light sensor positioned to view the container bottom through the open container mouth, a light source positioned externally of the container on the opposite side of the container bottom.
3) Bogatzki (US Patent No. 4,798,096) discloses, figure 2, a sensor element (22) which is fitted into a rod (24) which is movable backwards and forwards and by means of which it can be moved in the interior of a hollow glass container (14) to within the vicinity of the bottom and the checking of wide- necked containers in which defects in the form of spikes are considerably more frequent than defects in the form of bird swings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 18, 2022


						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886